Citation Nr: 1452141	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 2008, for the assignment of a 50 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 27, 2008, for the assignment of a 30 percent disability rating for fractured left tibia and fibula.  

3.  Entitlement to an effective date earlier than March 10, 2009, for the assignment of a 30 percent disability rating for muscle tension headaches.

3.  Entitlement to an effective date earlier than August 27, 2008, for the grant of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M. G.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction currently resides with the Columbia, South Carolina RO 

The Veteran had a hearing before the Board in July 2013 and the transcript is of record.


FINDINGS OF FACT

1.  The Veteran's request for an increased rating for PTSD was received on August 27, 2008, and a factually ascertainable increase in disability was not shown to have occurred within one year leading up to the August 27, 2008 claim. 

2.  The Veteran's request for an increased rating for fractured tibia and fibula was received on August 27, 2008, and a factually ascertainable increase in disability was not shown to have occurred within one year leading up to the August 27, 2008 claim. 

3.  The Veteran's request for an increased rating for muscle tension headaches was received on March 10, 2009, and a factually ascertainable increase in disability was not shown to have occurred within one year leading up to the March 10, 2009 claim. 

4.  The preponderance of the evidence of record reflects that the Veteran was unable to secure and maintain gainful employment as a result of service-connected disabilities as of August 4, 2008.
  

CONCLUSIONS OF LAW

1.  The criteria establishing an effective date prior to August 27, 2008, for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).  

2.  The criteria establishing an effective date prior to August 27, 2008, for the assignment of a 30 percent rating for fractured left tibia and fibula have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).  

3.  The criteria establishing an effective date prior to March 10, 2009, for the assignment of a 30 percent rating for muscle tension headaches have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).  

4.  The criteria for entitlement to TDIU are met, effective August 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Veteran's claims for earlier effective dates, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of ratings assigned for PTSD, fractured left tibia and fibula, muscle tension headaches and entitlement to a TIDU in a June 2009 rating decision. If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.

With respect with the duty to assist, the Board notes that adjudication of the claims for earlier effective dates in this case is based upon evidence already in the claims file; the resolution of the claims depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disabilities, and not whether he satisfied the criteria for earlier effective dates.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Legal Criteria

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2) (2014); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If, by comparison, the increase in disability occurred greater than one year before the date of a Veteran's claim, an effective date is not assignable prior to the date of the claim. See id. at 983.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Id.

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

PTSD and Fractured Left Tibia and Fibula

On August 27, 2008, VA received the Veteran's increased rating claims for his service-connected PTSD and fractured left tibia and fibula.  In a June 2009 rating decision, the RO increased the rating for PTSD to 50 percent disabling, and increased the rating for fractured left tibia and fibula to 30 percent, both effective August 27, 2008, the date of the Veteran's increased rating claims.

By way of history, a June 2006 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective June 19, 1998.  The Veteran did not appeal that decision and new and material evidence was not received within one year from its issuance.  Therefore, that June 2006 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

A March 2006 rating decision granted service connection for fractured left tibia and fibula and assigned a noncompensable rating, effective November 1, 1995.  In a March 2006 rating decision, a 10 percent disability rating was assigned, effective May 11, 2001.  The Veteran did not appeal that decision and new and material evidence was not received within one year from its issuance.  Therefore, that March 2006 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

The question for consideration is whether the Veteran filed a new claim for an increased rating for his PTSD disability after the June 2006 rating decision became final, but before he filed the instant claim on appeal in August 2008.  On this question, the claims file shows that he did not.  To the contrary, the record shows that he filed no further correspondence regarding his PTSD after the June 2006 rating decision until he filed his claim for an increased rating in August 2008.  Likewise, the Veteran did not file any further correspondence regarding his fractured left tibia and fibula after the March 2006 rating decision until he filed his claim for an increased rating in August 2008.

The next question before the Board is whether it is factually ascertainable that an increase in either disability occurred within a year prior to the date of the receipt of the increased rating claim, that is, within a year prior to August 27, 2008.  If there is no ascertainable increase in either disability within a year prior to the date of the receipt of the claim, the effective date will be the later of the date of increase in disability or the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2).

Here, there is no evidence which establishes that the Veteran was entitled to a 50 percent evaluation for PTSD and/or a 30 percent evaluation for fractured left tibia and fibula in the year prior to August 27, 2008.  Indeed, there is no pertinent medical evidence dated between August 2007 and August 2008 in the claims file. 

Thus, the evidence does not demonstrate that an increase in either disability actually occurred (i.e., is "factually ascertainable") within one year before the Veteran's August 2008 claim. 

To the contrary, the claims file contains no evidence demonstrating the severity of either PTSD or fractured left tibia and fibula until VA examinations were performed in October 2008.  Thus, the increase in both disabilities is first factually ascertainable as of the October 2008 VA examinations, which does not support earlier effective dates.

Based on the procedural history detailed above, it is determined that the appropriate increased rating claim date is August 27, 2008 for both the Veteran's service-connected PTSD and fractured left tibia and fibula.  Indeed, this was the date assigned by the RO in the June 2009 rating decision for the 50 percent rating for PTSD and the 30 percent rating for fractured left tibia and fibula. 



Muscle Tension Headaches

By a March 2006 rating decision, the RO granted service connection for headaches and assigned a noncompensable rating, effective November 1, 1995.  In a March 2006 rating decision, a 10 percent disability rating was assigned, effective May 11, 2001.  The Veteran did not file an appeal, and that rating decision became final.  See 38 C.F.R. § 20.1103.

VA received the Veteran's formal claim for entitlement to TDIU, which the RO construed to include an increased rating for his service-connected muscle tension headaches on March 10, 2009.  In a June 2009 rating decision the RO increased the rating for muscle tension headaches to 30 percent disabling, effective from the date of the formal TDIU claim, March 10, 2009.  

After the formal claim of March 10, 2009, there are no formal claims from which to look back one year for a prior informal claim.  There are also no previous communications indicating the Veteran' intent to apply for benefits based on a claim for an increased rating for headaches between the date of the March 2006 rating decision and the March 10, 2009 informal claim.  Therefore, March 10, 2009 is considered the date of receipt of the claim.  See 38 C.F.R. § 3.155(a).  Therefore, March 10, 2009, is considered the date of receipt of the claim.  See 38 C.F.R. 
§ 3.155(a).  March 10, 2009 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  In this case, the Board must review the record to determine whether an ascertainable increase in disability warranting a grant of a 30 percent disability rating occurred within one year prior to March 10, 2009 in order to assign an earlier effective than March 10, 2009. 

Here, the record contains no medical evidence pertaining to the Veteran's service-connected muscle tension headaches during the year prior to the date of his claim in March 10, 2009.   Rather, the increase in the muscle tension headaches disability is first factually ascertainable as of the May 2009 VA examination, which does not support an earlier effective date.

Since there is no evidence to support an increase prior to March 10, 2009, the effective date will be the date of VA receipt of the claim for increase rating, March 10, 2009.  See 38 C.F.R. § 3.400(o).  Therefore, an effective date earlier than March 10, 2009, for the grant of a 30 percent disability rating for muscle tension headaches is not warranted.

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a). There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level. Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment. Age is not a factor. 38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In a claim received on August 27, 2008, the Veteran requested increased disability ratings for various service-connected disorders and also indicated that he was unemployable due to his service-connected disorders.  In response to this correspondence, in a letter dated in October 2008, the RO sent a VA form 21-8940 for the Veteran to complete.  A completed VA form 21-8940 was received from the Veteran on March 10, 2009.  The Veteran indicated that he last worked at US Labor/VETS in February 2008 and that he left his job due to disability.  

In June 2009, the RO granted entitlement to a TDIU, effective August 27, 2008, based upon the date of receipt of the initial claim.  (The TDIU was terminated on March 10, 2009, the date the Veteran met the requirements for a 100 percent scheduler rating.)

Prior to August 27, 2008, the Veteran's combined disability evaluation was 90 percent and the Veteran met the threshold eligibility requirement. The question, then, is whether the Veteran was factually unemployable for the period prior to August 27, 2008.  

The Veteran indicated that he held a full-time job until February 2008.  Specifically, in a letter dated August 4, 2008, a VA psychiatrist stated that the Veteran's work performance had been negatively affected by his psychiatric condition, leading to less than that satisfactory performance evaluations and termination from his job.  In the psychiatrist's opinion, the Veteran was unable to work maintain employment due his psychiatric condition and was likely to remain the case for the foreseeable future.  

The effective date for a grant of increased evaluation, which would include TDIU, is generally the later of the date of receipt of claim, and the date entitlement arose. 38 C.F.R. § 3.400(o).  However, regulations also provide that where a formal claim for increased evaluation is received within one year of the earliest date the increase can be factually ascertained, the effective date of the grant is controlled by the date of actual increase.  38 C.F.R. § 3.400(o)(2).   The Veteran's original claim for TDIU was received on August 27, 2008 but in this case, entitlement to TDIU is shown in an August 4, 2008 letter from a VA psychiatrist.  
 
In light of the above regulations, the Board finds that entitlement to a TDIU was warranted from August 4, 2008, the date of ascertainable increase in disability resulting in unemployability.





ORDER

Entitlement to an effective date prior to August 27, 2008 for the assignment of a 50  percent rating for PTSD is denied.

Entitlement to an effective date prior to August 27, 2008 for the assignment of a 30  percent rating for fractured left tibia and fibula is denied.

Entitlement to an effective date prior to March 10, 2009 for the assignment of a 30  percent rating for muscle tension headaches is denied.

Entitlement to TDIU effective from August 4, 2008, is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


